Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 18 and 19, “…the received flight data” lacks antecedent basis; a “…received flight data” has not previously been identified.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11, 13, 18, 19, 21, 23, 25, 37, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20200231279 A1 to Buyse et al (“Buyse”).

Regarding claim 1, Buyse teaches a chassis for a security vehicle (see figs. 1, 4 – 9 at least), the chassis comprising: one or more lights (abstract; ¶¶0010-0012; 0030, 0061-0069, 0073); one or more radios (LMR 262); one or more antennas ((¶¶0039, 0056; see also figs. 4-5, 14-15 at least); 

Regarding claim 2, Buyse’s teaching, further comprising one or more bays for receiving a piece of equipment and wiring between the bays for at least one of power and data (¶0052 and an exterior housing; figs. 4-5, 8; ¶¶0035 – 0036 and 0051 – 0052).

Regarding claim 3, Buyse’s teaching including a drone port (as illustrated in figs. 4 – 8, 15 at least).  

Regarding claim 4, Buyse’s teaching further comprising a window that permits passage of light from an exterior of the chassis to an interior of the chassis (Buyse’s configuration provides illumination through a periphery 836 in a known manner; note ¶¶0061, 0068, 0069 at least).  

Regarding claim 5, Buyse’s teaching, wherein the window is positioned adjacent the drone port to enable a camera of a drone in the drone port to capture images of objects outside of the chassis (¶¶0033, 0045, 0046). 

Regarding claim 6, Buyse’s teaching comprising a camera (326) positioned proximate to the window to capture images of objects and events around the chassis (see figs. 3; ¶¶0045-0046).

Regarding claim 7, Buyse’s teaching, wherein the port is positioned asymmetrically within the chassis (figs. 5 - 7, 9, 10, 15).

Regarding claim 8, Buyse’s teaching, wherein the chassis includes a storage system (within 346) configured to receive and store the captured images of objects from the camera (336) of the drone (see fig. 3).

Regarding claim 9, Buyse teaches a system (100 or 800) for providing security functions to a vehicle (120 or 820), comprising: a chassis (105 or 805) configured to be mounted on top of the vehicle (see figs. 1, 4 – 9), the chassis including a drone port (see figs. 1, 4 – 9); and a drone (210) including a camera (sensor array235), wherein while the drone is positioned (when interfaced or tethered) in the drone port, the camera of the drone is configured to capture images of objects outside of the chassis 

Regarding claim 10, Buyse’s teaching, wherein the window is positioned adjacent the drone port to enable a camera of a drone in the drone port to capture images of objects outside of the chassis (¶¶0033, 0045, 0046).

Regarding claim 11, Buyse’s teaching, wherein the drone port is positioned at an end of the chassis (see figs. 4 – 7, 9, 10, and 15).

Regarding claim 13, Buyse’s teaching, wherein the drone is configured to receive flight data comprising indicia of an object (or person) in the captured images to be tracked (¶¶0005, 0008, 0047) while the drone is positioned in the drone port (¶¶0004, 0006, 0032-3, 0045, 0046).

Regarding claim 18, wherein the drone is configured to launch –‘deployed’ (when remote controlled) from the chassis and automatically track the object (¶0047) based on the received flight data (¶¶0009-0010, 0030, 0036, 0041, 0069, 0074).  

Regarding claim 19, Buyse’s teaching, wherein automatically tracking the object based on the received flight data includes automatically positioning the drone at a position (location) indicated in the flight data (¶¶0005, 0008 at least).

Regarding claim 21, Buyse’s teaching, wherein the camera of the drone is configured to capture image data after the drone launches (deploys) from the chassis and store the image data in memory (320; see fig. 3) with image data including the images captured while the drone is positioned in the drone port (¶¶0004, 0044 at least).

Regarding claim 23, Buyse’s teaching, comprising a mobile data terminal in communication with the drone, the mobile data terminal disposed within the vehicle and configured to transmit flight data to the drone while the drone is positioned in the drone port (¶¶0039, 0056).

Regarding claim 25, Buyse’s teaching, wherein capturing the images comprises: processing image data comprising the captured images to detect the object in the image data and generating indicia of the detected 

Regarding claim 37, Buyse’s teaches a method performed by a drone to provide security functions for a vehicle, the method comprising: capturing image data with a camera of the drone while the drone is positioned in a drone port of a chassis configured to be mounted on the vehicle (¶¶0004, 0006, 0032-3, 0045, 0046); receiving flight data comprising indicia of an object in the captured image data to be tracked (¶¶0005, 0008, 0047); launching from the chassis (¶¶0047 at least); and tracking the object based on the received flight data (¶¶0009-0010, 0030, 0036, 0041, 0069, 0074).

Regarding claim 38, Buyse’s teaching, wherein the image data is captured through a window of the drone port prior to launch (¶¶0033, 0045, 0046).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buyse as applied to claim 11 above, and further in view of U.S. Pub. No. 20150035437 A1 to Panopoulos et al (“Panopoulos”).

As discussed above, Buyse teaches all of the limitations of claim 11 including those of the base claim, which claim 11 depends on, but is not explicit on mounting the drone at a passenger side of the vehicle.

However, Panopoulos teaches, in an analogous art of system providing security to a vehicle, mounting a light bar near a passenger side of the vehicle (note ¶¶0228, 0517 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Buyse’s teaching .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663